Exhibit 10.2

AFFIRMATION OF SUBORDINATION AGREEMENT

THIS AFFIRMATION OF SUBORDINATION AGREEMENT (this “Affirmation”) is made as of
December 28, 2011, by the undersigned creditor (“Creditor”) for the benefit of
COMERICA BANK (“Bank”)

RECITALS

A. eGain Communications Corporation, a Delaware corporation (“Borrower”) and
Bank are parties to that certain Loan and Security Agreement dated as of
June 27, 2011 (as modified, amended, restated, supplemented, revised or
replaced, the “Agreement”). Borrower and Bank propose to enter into a First
Amendment to Loan and Security Agreement dated as of December 28, 2011 (the
“Amendment”).

B. Creditor executed for the benefit of Bank a Subordination Agreement, dated as
of June 27, 2011 (as amended from time to time, the “Subordination Agreement”).
Bank has agreed to enter into the Amendment provided, among other things, that,
Creditor acknowledges the entry by Borrower into the Amendment and agrees that
its Subordination Agreement will remain effective.

AGREEMENT

NOW, THEREFORE, Creditor agrees as follows:

1. Creditor acknowledges the execution, delivery and performance by Borrower of
the Amendment, as well as all other amendments and modifications to the
Agreement, both now existing or hereafter arising. The Subordination Agreement
shall remain in full force and effect with respect to Borrower’s obligations to
Bank under the Agreement and otherwise.

2. Creditor affirms its obligations under the Subordination Agreement.

3. Unless otherwise defined, capitalized terms in this Affirmation shall have
the meaning assigned in the Subordination Agreement or the Agreement, as
applicable.

IN WITNESS WHEREOF, the undersigned has executed this Affirmation of
Subordination Agreement as of the first date above written.

 

“Creditor”

        /s/ Ashutosh Roy

ASHUTOSH ROY